JUDGMENT

The petition for review of orders of the Federal Energy Regulatory Commission was considered on the briefs and the appendix of the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED and ADJUDGED by the Court that the petition for review is denied. Petitioner has identified no reversible error in the orders under review.
Pursuant to DC Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.